DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 811, 813, 815, 817, 816, 823.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “hydroscopic zones” and “said linear arrays include fins having grooves thereon”. The Examiner notes the specification recites microgrooves.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, claim 15 recites “A method of reducing ice and frost on a surface … hygroscopic zones overlap to cover the entire surface of said substrate” which renders the 
Regarding claim 15, claim 15 recites “said ice in said stripes creates overlapping hydroscopic zones” which renders the claim indefinite because it is unclear what is meant by hydroscopic. Hydroscopic is understood to mean viewing objects below the surface of water which does not relate to applicant’s invention. For examination purposes the term “hydroscopic” is interpreted to be -- hygroscopic --. 
The term "in-plane" in claim 16 is a relative term which renders the claim indefinite.  The term "in-plane" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the arrangement and alignment of the hydroscopic zones, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. In particular, it is not clear relative to which other element(s) and/or plane(s) and/or line(s) the hydroscopic zone is "in-plane".
The term "nearby" in claim 17 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the arrangement and alignment of the water vapor, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. In particular, it is not clear relative to which other element(s) and/or plane(s) and/or line(s) the water vapor is "nearby".

	Claims 19-20 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapper et al (US 20150251767) in view of Zwieg (US 20040249222).
Regarding claim 15, in view of the indefiniteness, Sapper teaches a method of reducing ice and frost (paragraph 0021) on a surface (14) comprising the steps of: providing a pattern of stripes (Fig. 5) on said surface; filling said stripes with water (water on 32, paragraphs 0023, 0026); freezing said water in said stripes to form ice (promote ice formation, paragraph 0023, 0026, 0030) in said stripes but fails to teach said ice in said stripes creates overlapping hygroscopic zones; and said hygroscopic zones overlap to cover the entire surface.
However, Zweig teaches said ice creates overlapping hygroscopic zones (402-406, Fig. 4); and said hygroscopic zones overlap to cover the entire surface (406, Fig. 4) to provide an avoidance of this ice formation and the lowering of the adhesion between ice and surface. One of ordinary skill in the art would recognize since the zones 32 of Sapper may cover all the surface 14 or 32 may abut each other the spreading method of Zweig would create an overlap. 

Regarding claim 16, in view of the indefiniteness, Sapper teaches said hygroscopic zones are in-plane (Fig. 5 of Sapper).
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious the method including said hydroscopic zones keep siphoning nearby water vapor, keeping the rest of the surface completely dry from condensation and frost of instant claims 17.
The closet prior art reference, Sapper teaches surface roughness, including optional nucleating particles 40, may be large enough to promote wetting, hydrophilic interactions, and/or ice nucleation; however, the reference fails to disclose, suggest or teach the hydroscopic zones keep siphoning nearby water vapor, keeping the rest of the surface completely dry from condensation and frost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763